IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

DARRIUS MONTGOMERY,

             Appellant,

 v.                                                    Case No. 5D14-3615

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed November 9, 2017

Appeal from the Circuit Court
for Orange County,
Renee A. Roche, Judge.

James S. Purdy, Public Defender, and Susan
A. Fagan, Assistant Public Defender, Daytona
Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Rock McGuigan,
Assistant Attorney General, Daytona Beach,
for Appellee.


ORFINGER, J.

      Darrius Montgomery, seventeen years old at the time he committed his offenses,

was convicted of attempted robbery with a firearm, aggravated assault with a firearm,

aggravated battery with a firearm, and attempted felony murder with a firearm. On each

count, the jury found that he discharged a firearm resulting in great bodily harm but not

death. Montgomery was later sentenced to twenty-five years’ imprisonment with twenty-
five-year mandatory minimum terms for the attempted robbery and aggravated battery

offenses, twenty years’ imprisonment with a twenty-year mandatory minimum term for the

aggravated assault, and thirty years’ imprisonment with a twenty-five-year mandatory

minimum term for the attempted felony murder. All sentences were imposed pursuant to

the 2012 version of the 10-20-Life statute, section 775.087(2), Florida Statutes, and

ordered to be served concurrently.

       While his appeal was pending, Montgomery filed a timely motion to correct

sentence pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), arguing that he is a

juvenile offender and entitled to a juvenile sentencing hearing and judicial review hearing

in accordance with the procedures outlined in chapter 2014–220, Laws of Florida, codified

in sections 775.082, 921.1401, and 921.1402, Florida Statutes (2014), for the attempted

robbery, aggravated battery, and attempted felony murder convictions. The trial court

agreed in part, and ordered a new sentencing hearing for those three convictions. After

the hearing, the State submitted a memorandum of law, conceding that Montgomery was

entitled to a review of his sentence after twenty years pursuant to section 921.1402(2)(d).1

The trial court then entered an order granting review of Montgomery’s sentences after

twenty years but did not issue amended sentencing orders. Montgomery filed a second

rule 3.800(b)(2) motion, asking the court to vacate his sentences for those three

convictions and to hold a juvenile sentencing hearing under section 775.082(3)(c), and

make the necessary findings in accordance with sections 921.1401 and 921.1402 that he

is a juvenile offender and entitled to a sentencing review hearing after twenty years.



       1  On appeal, without explanation, the State reverses course and broadly argues
that Montgomery’s sentence does not violate the Eighth Amendment and that he is not
entitled to be sentenced under the provisions of Chapter 2014-220.


                                             2
       In 1999, the Florida Legislature enacted the 10-20-Life statute.                 Section

775.087(2)(a)3., relevant here, provides for a twenty-five-year mandatory minimum:

           Any person who is convicted of a felony or an attempt to commit a
           felony listed in sub-subparagraphs (a)1.a.-q., regardless of whether
           the use of a weapon is an element of the felony, and during the
           course of the commission of the felony such person discharged a
           “firearm” or “destructive device” as defined in s. 790.001 and, as the
           result of the discharge, death or great bodily harm was inflicted upon
           any person, the convicted person shall be sentenced to a minimum
           term of imprisonment of not less than 25 years and not more than a
           term of imprisonment of life in prison.

(Emphasis added). If a defendant falls within the purview of this statute, the trial court

must impose a mandatory minimum sentence of twenty-five years under section

775.087(2)(a)3. Mendenhall v. State, 48 So. 3d 740, 742 (Fla. 2010).

       At the same time, the United States Supreme Court’s jurisprudence regarding

juvenile sentencing informs us that, as a matter of constitutional law, “children are

constitutionally different from adults for purposes of sentencing,” and these differences

are not “crime-specific.” Miller v. Alabama, 567 U.S. 460, 471, 473 (2012); see Graham,
560 U.S. at 68; Roper v. Simmons, 543 U.S. 551, 572-73 (2005). In recognition of this

difference and in response to the United States Supreme Court’s decisions, the Florida

Legislature passed chapter 2014–220 in 2014. See Horsley, 160 So. 3d at 394. The

preamble to this chapter reflects that section 775.082 was amended, and sections

921.1401 and 921.1402 were created, to change the “criminal penalties applicable to . . .

juvenile offender[s] for certain serious felonies” and establish “sentence review

proceedings to be conducted after . . . specified period[s] of time . . . [for] certain offenses”

committed by offenders under the age of eighteen. The sentencing scheme established

in chapter 2014-220 provides, in relevant part, that juveniles convicted of nonhomicide




                                               9
offenses and sentenced to a term of imprisonment of more than twenty years are entitled

to a review of their sentences after twenty years. §§ 775.082(3)(c), 921.1402(2)(d), Fla.

Stat. (2014).   In reviewing a nonhomicide juvenile’s sentence at twenty years, the

sentencing court must determine whether a sentence modification is warranted after

reviewing, among other things, the juvenile offender’s youth and attendant characteristics

at the time of the offense, whether the juvenile offender demonstrates maturity and

rehabilitation, and whether the juvenile offender remains at the same level of risk to

society as he or she did at the time of the initial sentencing. Id. § 921.1402(6).

       As the Florida Supreme Court has stated:

          It is a well settled rule of statutory construction . . . that a special
          statute covering a particular subject matter is controlling over a
          general statutory provision covering the same and other subjects in
          general terms. In this situation “the statute relating to the particular
          part of the general subject will operate as an exception to or
          qualification of the general terms of the more comprehensive statute
          to the extent only of the repugnancy, if any.”

McDonald v. State, 957 So. 2d 605, 610 (Fla. 2007) (quoting Adams v. Culver, 111 So.
2d 665, 667 (Fla. 1959)). And, a more recently enacted statute will control over older

statutes as “[t]he more recently enacted provision may be viewed as the clearest and

most recent expression of legislative intent.” Palm Beach Cty. Canvassing Bd. v. Harris,

772 So. 2d 1273, 1287 (Fla. 2000); see also Fla. Virtual Sch. v. K12, Inc., 148 So. 3d 97,

102 (Fla. 2014). These principles thus require that if there is a conflict, sections 775.082

and 921.1402, which are more recent and specifically address the criminal penalties and

sentence review procedures applicable to juveniles convicted of certain serious offenses,

would prevail over section 775.087(2)(a), which is older and is a general sentencing

statute covering the mandatory minimum for all offenders who, in the course of certain




                                            10
has “determined that Graham prohibits juvenile nonhomicide offenders from serving

lengthy terms of incarceration without any form of judicial review mechanism.” Johnson,
215 So. 3d at 1240. The length of the sentence alone is not dispositive. Rather, the

Florida Supreme Court has concluded that the Eighth Amendment, as read through

Graham, requires a review mechanism for nonhomicide juvenile offenders because “any

term of imprisonment for a juvenile is qualitatively different than a comparable period of

incarceration is for an adult.” Id. (citing Henry, 175 So. 3d at 680). Our supreme court

has opined that reading Graham, Henry and Kelsey together requires that juvenile

nonhomicide offenders receive sentences that provide a meaningful opportunity for early

release based on demonstrated maturity and rehabilitation during their natural lifetimes.

Id. at 1239.

       In an effort to comply with Graham, in 2014, the Legislature passed chapter 2014–

220, Laws of Florida, which provided judicial review for juvenile offenders, who were tried

as adults, and received sentences of more than twenty years' incarceration, with certain

exceptions.    In considering a remedy for a Graham violation, our supreme court

concluded in Horsley v. State, 160 So. 3d 393, 394-95, 405 (Fla. 2015), that chapter 2014-

220, Laws of Florida, brought Florida's juvenile sentencing statutes into compliance with

Graham and provided an appropriate remedy for all juvenile offenders whose sentences

are unconstitutional even when, as here, the juvenile's offense was committed prior to the

July 1, 2014, effective date of the legislation. See also Falcon v. State, 162 So. 3d 954,

963 (Fla. 2015).

       Following Graham, Henry and Horsley, this Court in Peterson v. State, 193 So. 3d
1034 (Fla. 5th DCA 2016), review denied, No. SC16-1211 (Fla. June 23, 2017), explained




                                            5
that, regardless of whether a juvenile offender’s sentence is a de facto life sentence, a

lengthy term-of-years sentence that does not afford a nonhomicide juvenile offender a

meaningful opportunity for early release based on demonstrated maturity and

rehabilitation violates Graham and the Eighth Amendment, requiring resentencing with

retroactive application of the 2014 sentencing framework.           We concluded that the

supreme court's admonition that a constitutional sentence is one that provides a

meaningful opportunity for early release is not satisfied simply because the juvenile may

be released from prison at some point before the conclusion of his or her life expectancy.

Peterson, 193 So. 3d at 1038. As a result, we held that Peterson’s fifty-six-year sentence

could not stand under Graham and its progeny, and remanded for the trial court to

resentence him under the 2014 juvenile sentencing statutes pursuant to Horsley. Id. at

1039; see also Burrows v. State, 219 So. 3d 910, 911 (Fla. 5th DCA 2017) (holding

defendant with concurrent twenty-five-year sentences was entitled to judicial review after

twenty years); Tyson v. State, 199 So. 3d 1087, 1088 (Fla. 5th DCA 2016) (holding

defendant with aggregate forty-five-year sentence was entitled to judicial review after

twenty years).

       Based on these precedents, we agree that the trial court erred in denying

Montgomery’s rule 3.800(b) motions.2           We reverse Montgomery’s sentences for



       2  In denying Montgomery’s rule 3.800(b)(2) motions, the trial court did not rely on
our decision in Peterson, and instead relied on Abrakata v. State, 168 So. 3d 251, 252
(Fla. 1st DCA 2015), where the First District Court of Appeal concluded that the
defendant’s twenty-five-year mandatory minimum sentence did not violate Graham. In
reaching this conclusion, the First District relied on cases that held that forty-five-year and
fifty-year sentences imposed on juvenile offenders were constitutional because they did
not amount to a “de facto” life sentence. Abrakata, 168 So. 3d at 252 (citing Austin v.
State, 127 So. 3d 1286 (Fla. 1st DCA 2013); Thomas v. State, 78 So. 3d 644 (Fla. 1st
DCA 2011)). The First District’s reliance on these cases seems to contradict Henry, 175


                                              6
attempted robbery with a firearm, aggravated battery with a firearm, and attempted felony

murder with a firearm and remand for resentencing in conformance with the 2014 juvenile

sentencing statutes, which includes the judicial review provided by section 921.1402.

However, Montgomery is not entitled to resentencing or a review hearing on the

aggravated assault with a firearm conviction. See Kelsey, 206 So. 3d at 11 (holding

Graham required judicial review hearings for juvenile offenders who are sentenced to

terms longer than twenty years).

       Montgomery’s challenge to the imposition of the twenty-five-year mandatory

minimum prison sentences under section 775.087(2), Florida Statutes (2012), commonly

known as the 10-20-Life statute, requires us to consider the interplay between the

mandatory minimum sentences imposed here and the juvenile sentencing scheme, which

mandates a review hearing with the possibility of early release. The 10–20–Life statute

provides for mandatory minimum sentences for certain offenses when a defendant

possesses a firearm (minimum term of imprisonment of either three years or ten years,

depending on the offense), discharges a firearm (minimum term of imprisonment of

twenty years), or discharges a firearm and as the result of the discharge, inflicts death or

great bodily harm (“minimum term of imprisonment of not less than 25 years and not more

than a term of imprisonment of life in prison”). § 775.087(2)(a)(1)-(3), Fla. Stat. (2012).

At the same time, under the 2014 juvenile sentencing statutes, a juvenile offender who

commits a life or first-degree felony punishable by life is entitled to an individualized




So. 3d at 680, which held that the Eighth Amendment “will not tolerate [a juvenile
offender’s] prison sentence[ ] that lack[s] a review mechanism,” and the later opinion in
Kelsey, 206 So. 3d 5, which vacated a juvenile offender’s forty-five-year sentence as
unconstitutional and remanded for resentencing with the benefit of a judicial review.


                                             7
sentencing hearing under sections 775.082(3) and 921.1401, Florida Statutes (2014).

And, a juvenile nonhomicide offender “sentenced to a term of 20 years or more under s.

775.082(3)(c) is entitled to a review of his or her sentence after 20 years.”             §

921.1402(2)(d), Fla. Stat. (2014). Thus, we must determine if a trial court may release a

juvenile after the twenty-year judicial review even if a portion of the mandatory minimum

sentence remains.

       We review questions of statutory interpretation de novo. Patrick v. Hess, 212 So.
3d 1039, 1041 (Fla. 2017). Our goal “is to determine legislative intent.” Crews v. State,

183 So. 3d 329, 332 (Fla. 2015). To do so, we begin with the plain meaning of the text

of the statute. Diamond Aircraft Indus., Inc. v. Horowitch, 107 So. 3d 362, 367 (Fla. 2013).

“When the statute is clear and unambiguous, courts will not look behind the statute’s plain

language for legislative intent or resort to rules of statutory construction to ascertain

intent.” Daniels v. Fla. Dep’t of Health, 898 So. 2d 61, 64 (Fla. 2005). The statute’s plain

and ordinary meaning must control unless this leads to an unreasonable result or a result

clearly contrary to legislative intent. Id.

       One rule that guides our analysis is “[t]he doctrine of in pari materia . . . [which]

requires that statutes relating to the same subject or object be construed together to

harmonize the statutes and to give effect to the Legislature’s intent.” Larimore v. State,

2 So. 3d 101, 106 (Fla. 2008) (quoting Fla. Dep’t of State v. Martin, 916 So. 2d 763, 768

(Fla. 2005)). In applying this rule, courts attempt to harmonize potentially conflicting

statutes, if possible. Jones v. ETS of New Orleans, Inc., 793 So. 2d 912, 914-15 (Fla.

2001) (quoting Acosta v. Richter, 671 So. 2d 149, 153-54 (Fla. 1996)).




                                              8
       In 1999, the Florida Legislature enacted the 10-20-Life statute.                 Section

775.087(2)(a)3., relevant here, provides for a twenty-five-year mandatory minimum:

           Any person who is convicted of a felony or an attempt to commit a
           felony listed in sub-subparagraphs (a)1.a.-q., regardless of whether
           the use of a weapon is an element of the felony, and during the
           course of the commission of the felony such person discharged a
           “firearm” or “destructive device” as defined in s. 790.001 and, as the
           result of the discharge, death or great bodily harm was inflicted upon
           any person, the convicted person shall be sentenced to a minimum
           term of imprisonment of not less than 25 years and not more than a
           term of imprisonment of life in prison.

(Emphasis added). If a defendant falls within the purview of this statute, the trial court

must impose a mandatory minimum sentence of twenty-five years under section

775.087(2)(a)3. Mendenhall v. State, 48 So. 3d 740, 742 (Fla. 2010).

       At the same time, the United States Supreme Court’s jurisprudence regarding

juvenile sentencing informs us that, as a matter of constitutional law, “children are

constitutionally different from adults for purposes of sentencing,” and these differences

are not “crime-specific.” Miller v. Alabama, 567 U.S. 460, 471, 473 (2012); see Graham,
560 U.S. at 68; Roper v. Simmons, 543 U.S. 551, 572-73 (2005). In recognition of this

difference and in response to the United States Supreme Court’s decisions, the Florida

Legislature passed chapter 2014–220 in 2014. See Horsley, 160 So. 3d at 394. The

preamble to this chapter reflects that section 775.082 was amended, and sections

921.1401 and 921.1402 were created, to change the “criminal penalties applicable to . . .

juvenile offender[s] for certain serious felonies” and establish “sentence review

proceedings to be conducted after . . . specified period[s] of time . . . [for] certain offenses”

committed by offenders under the age of eighteen. The sentencing scheme established

in chapter 2014-220 provides, in relevant part, that juveniles convicted of nonhomicide




                                               9
offenses and sentenced to a term of imprisonment of more than twenty years are entitled

to a review of their sentences after twenty years. §§ 775.082(3)(c), 921.1402(2)(d), Fla.

Stat. (2014).   In reviewing a nonhomicide juvenile’s sentence at twenty years, the

sentencing court must determine whether a sentence modification is warranted after

reviewing, among other things, the juvenile offender’s youth and attendant characteristics

at the time of the offense, whether the juvenile offender demonstrates maturity and

rehabilitation, and whether the juvenile offender remains at the same level of risk to

society as he or she did at the time of the initial sentencing. Id. § 921.1402(6).

       As the Florida Supreme Court has stated:

          It is a well settled rule of statutory construction . . . that a special
          statute covering a particular subject matter is controlling over a
          general statutory provision covering the same and other subjects in
          general terms. In this situation “the statute relating to the particular
          part of the general subject will operate as an exception to or
          qualification of the general terms of the more comprehensive statute
          to the extent only of the repugnancy, if any.”

McDonald v. State, 957 So. 2d 605, 610 (Fla. 2007) (quoting Adams v. Culver, 111 So.
2d 665, 667 (Fla. 1959)). And, a more recently enacted statute will control over older

statutes as “[t]he more recently enacted provision may be viewed as the clearest and

most recent expression of legislative intent.” Palm Beach Cty. Canvassing Bd. v. Harris,

772 So. 2d 1273, 1287 (Fla. 2000); see also Fla. Virtual Sch. v. K12, Inc., 148 So. 3d 97,

102 (Fla. 2014). These principles thus require that if there is a conflict, sections 775.082

and 921.1402, which are more recent and specifically address the criminal penalties and

sentence review procedures applicable to juveniles convicted of certain serious offenses,

would prevail over section 775.087(2)(a), which is older and is a general sentencing

statute covering the mandatory minimum for all offenders who, in the course of certain




                                            10
felonies, discharge a firearm and, as a result of the discharge, cause death or great bodily

harm.3

         We believe these statutes can be harmonized because the juvenile sentencing

statutes contemplate the modification of any sentence after the mandated judicial review.

For example, under section 775.082(1)(b)1., a sentencing court is required to impose a

minimum sentence of forty years to life imprisonment with a twenty-five-year judicial

review (as long as the juvenile was not previously convicted of a separate criminal

offense) when sentencing a juvenile convicted of a capital offense with an actual intent to

kill. The forty-year minimum sentence notwithstanding, if the court determines at a

sentence review hearing twenty-five years later that the juvenile offender has been

rehabilitated and is reasonably believed to be fit to reenter society, the court is authorized

to modify the sentence by releasing the juvenile based on maturity and rehabilitation but

must impose a term of probation of at least five years. § 921.1402(7), Fla. Stat. (2014).

This is still true even though section 944.275(4)(f), Florida Statutes (2014), which

mandates prisoners to serve at least eighty-five percent of the sentence imposed, would

require the juvenile offender to serve a minimum of thirty-four years. Nonetheless, the

juvenile offender would be entitled to a judicial review and possible release in twenty-five

years.




         3
         This Court recently determined that the 2014 juvenile sentencing laws did not
affect the ten-year mandatory minimum under section 775.087(2). Young v. State, 219
So. 3d 206, 210-11 (Fla. 5th DCA 2017). That case is distinguishable because no juvenile
offender is entitled to a review hearing unless his sentence exceeds fifteen years. See §
921.1402(2)(c), Fla. Stat. (2015).



                                             11
       Reading the juvenile sentencing statutes and the 10-20-Life statute in pari materia,

the following sentencing scheme emerges for nonhomicide juvenile offenders. Under

section 775.082(3), the court must provide a nonhomicide juvenile offender, who is

convicted of certain serious offenses, an individualized sentencing hearing.           If the

nonhomicide juvenile offender is sentenced to more than twenty years, the court must

provide a judicial review after twenty years, pursuant to section 921.1402(2)(d), to afford

him or her a meaningful opportunity to obtain early release. However, if the nonhomicide

juvenile offender, in the course of committing certain enumerated felonies, discharged a

firearm and as the result of the discharge, inflicted death or great bodily harm, the juvenile

must be sentenced to a twenty-five-year mandatory minimum. § 775.087(2), Fla. Stat.

(2012). Nonetheless, he or she would still be entitled to a twenty-year statutory review of

his or her sentence under section 921.1402(2)(d) with the possibility of early release. See

generally Gridine v. State, 175 So. 3d 672, 675 (Fla. 2015) (reversing juvenile

nonhomicide offender’s aggregate seventy-year sentence with twenty-five-year

mandatory minimum because it failed to provide defendant with judicial review, and

thereby, meaningful opportunity for future release).         At that judicial review, after

considering the enumerated factors of section 921.1402(6) along with any other factor it

deems appropriate to review the juvenile’s sentence, the sentencing court is authorized

to modify the sentence and impose a term of probation of at least five years if the court

determines modification is warranted. § 921.1402(7), Fla. Stat. (2014).

       A twenty-five-year mandatory minimum sentence does not implicate the factors

deemed unacceptable when those penalties are imposed on juveniles, namely, the futility

of rehabilitation and the permanent deprivation of all hope to become a productive




                                             12
member of society, both of which occur when the court is prevented from taking a second

look at the incarcerated offender's demonstrated growth and maturity.              Rather,

irrespective of the twenty-five-year mandatory minimum, a juvenile offender will be able

to work toward his rehabilitation and look forward to a judicial review after twenty years,

with an opportunity for release at a relatively young age. Accordingly, we hold that the

mandatory twenty-five-year minimum sentence at issue in this case does not constitute

cruel and unusual punishment when applied to a juvenile offender as long as he or she

gets the mandated judicial review.

       We affirm Montgomery’s convictions without further discussion, but reverse his

sentences and remand for resentencing for the attempted robbery with a firearm,

aggravated battery with a firearm, and attempted felony murder with a firearm convictions

in conformance with chapter 2014–220, Laws of Florida, as codified in sections 775.082,

921.1401, and 921.1402, Florida Statutes (2014).

       AFFIRMED in part; REVERSED in part; and REMANDED.

TORPY, J., concurs.
EIGNAUGLE, J., concurs in result only, with opinion.




                                            13
                                                                    Case No. 5D14-3615

EISNAUGLE, J., concurring in result only, with opinion.


      While I commend the diligent work of the majority here, I concur solely because I

am bound by Burrows v. State, 219 So. 3d 910 (Fla. 5th DCA 2017), where this court

reversed a twenty-five-year sentence of a nonhomicide offender citing to Kelsey v. State,

206 So. 3d 5, 8 (Fla. 2016).4 In this case, Appellant was sentenced to thirty years before

the Legislature adopted chapter 2014–220, Laws of Florida. Therefore, before this court

can apply the remedy set forth in chapter 2014–220, we must first determine that

Appellant’s thirty-year sentence violates the Eighth Amendment. See Henry v. State, 175
So. 3d 675, 679 (Fla. 2015) (“Because we have determined that Henry’s sentence is

unconstitutional under Graham, we conclude that Henry should be resentenced in light of

the new juvenile sentencing legislation . . . .”). Other than Burrows, the cases cited by

the majority do not hold that Appellant’s thirty-year sentence violates the Eighth

Amendment. Therefore, were it not for Burrows, I would affirm Appellant’s sentence, and

would not reach the interplay between sections 921.1402 and 775.087, Florida Statutes

(2014).

      The majority seems to rely on language from Henry to support its conclusion that

the Constitution requires review of a thirty-year sentence, but Henry does no such thing.

In Henry, the supreme court held the juvenile offender’s ninety-year term-of-years



      4   I recognize that the opinion in Burrows indicates that the State conceded error.
In my view, the State should not have done so, and we should have rejected the State's
concession. See Powell v. State, 223 So. 3d 412 (Fla. 5th DCA 2017) (quoting Perry v.
State, 808 So. 2d 268, 268 (Fla. 1st DCA 2002)). Although the State initially conceded
error in this case, it now correctly recognizes that Appellant’s sentence does not violate
Graham.


                                           14
sentence was unconstitutional because the offender would not have a “meaningful

opportunity for release.” 175 So. 3d at 676.        In so doing, Henry reasoned that “the

Graham Court had no intention of limiting its new categorical rule to sentences

denominated under the exclusive term of ‘life in prison.’”            Id. at 680. Thus, Henry

considered the constitutionality of a de facto life sentence, and plainly does not require

this court to find that a thirty-year sentence is unconstitutional.

       The same is true for Horsley5 and Peterson.6 Horsley did no more than announce

that chapter 2014–220 would serve as the remedy for all juvenile sentences that violate

Graham, even when the offense was committed before the Legislature adopted chapter

2014–220. Horsley, 160 So. 3d at 405. I concede that Appellant would be entitled to the

remedy provided in chapter 2014–220 if his sentence were unconstitutional. Thus,

Horsley’s holding begs the question presented and is of no consequence here.

       In Peterson, this court concluded that a fifty-seven-year sentence without a review

mechanism violated Graham, even though it did not amount to a “de facto life sentence.”

Peterson, 193 So. 3d at 1038. Again, however, Peterson does not require the majority’s

holding today that a thirty-year sentence is also unconstitutional. Just because Florida’s

courts have concluded that a sentence need not amount to “de facto life” to violate

Graham, it does not follow that all juvenile sentences require a review mechanism no

matter their length. Therefore, Peterson’s holding concerning a fifty-seven-year sentence

is not binding in this case, and I would not extend its reasoning to Appellant’s thirty-year

sentence.



       5   Horsley v. State, 160 So. 3d 393 (Fla. 2015).
       6   Peterson v. State, 193 So. 3d 1034 (Fla. 5th DCA 2016).


                                              15
       Despite the majority’s background discussion of Henry, Horsley, and Peterson, its

opinion is really built upon a single sentence in Kelsey. Specifically, today’s decision, and

the decision in Burrows, centers on Kelsey’s statement "that all juvenile offenders whose

sentences meet the standard defined by the Legislature in chapter 2014–220, a sentence

longer than twenty years, are entitled to judicial review." Kelsey, 206 So. 3d at 8. To

properly understand that single sentence, however, it cannot be read in isolation and must

be considered in the context of the entire opinion.

       In Kelsey, the supreme court only considered whether a juvenile offender, who had

already been resentenced once because his original life sentences violated Graham, was

entitled to a second resentencing and retroactive application of chapter 2014–220’s

review mechanism. Kelsey, 206 So. 3d at 6.            Both the Kelsey court’s holding and

reasoning illustrate its narrow application. Indeed, in that case the court concluded that

“[i]t would be antithetical to the precept of Graham and chapter 2014–220, Laws of

Florida, to interpret them so narrowly as to exclude a juvenile offender who happens to

have been resentenced before this Court issued Henry.” Id. at 10. The Kelsey opinion

also observed the defendant in that case “represent[ed] a narrow class of juvenile

offenders, those resentenced from life to term-of-years sentences after Graham, for

crimes committed before chapter 2014–220's . . . effective date.” Id. at 10. If that were

not enough, our supreme court again recognized Kelsey’s narrow application in Johnson

v. State, when it explained that Kelsey’s holding merely applied “the reasoning in Henry

to juveniles whose life sentences had been vacated pursuant to Graham, but who had

not been resentenced under the new juvenile sentencing guidelines.” 215 So. 3d 1237,

1239 (Fla. 2017). In sum, Kelsey did not hold that all juvenile sentences longer than




                                             16
twenty years are unconstitutional unless they include chapter 2014–220’s review

mechanism, nor does Kelsey have any bearing on whether Appellant’s thirty-year

sentence in this case is unconstitutional.

       Nevertheless, although I believe it was wrongly decided, I am bound by Burrows,

and am now compelled to consider the remedy to which Appellant is entitled after

demonstrating a violation of Graham. And although I cannot join all of the majority’s

reasoning, I agree with the majority’s ultimate reading of sections 921.1402 and 775.087,

which gives meaning to both statutes. That said, if the Legislature disagrees with our

interpretation of these statutes, I believe it has every constitutional right to revise the

statutes to clarify its intent.




                                             17